Fourth Court of Appeals
                                           San Antonio, Texas
                                                 October 20, 2015

                                               No. 04-14-00904-CR



                                        Jonathan Matthew ESCOBEDO,
                                                  Appellant

                                                      v.
                                                   The State
                                              The STATE of Texas,
                                                    Appellee

                        From the 81st Judicial District Court, Atascosa County, Texas
                                      Trial Court No. 13-09-0117-CRA
                                Honorable Donna S. Rayes, Judge Presiding

                                                      ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to November 13, 2015.

                                                              PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Richard E. Langlois                            Rene M. Pena
                 Law Offices Of Richard E. Langlois             81st District Attorney
                 217 Arden Grove                                1327 3rd Street
                 San Antonio, TX 78215                          Floresville, TX 78114